Opinion issued April 11, 2013




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-13-00223-CV
                            ———————————
                      IN RE THOMAS TAYLOR, Relator



            Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      Relator Thomas Taylor has filed a petition for writ of mandamus in this

Court. See TEX. GOV’T CODE ANN. § 22.221 (Vernon 2004); see also TEX. R. APP.

P. 52.1. The related action pending in the trial court is a suit to modify the parent-
child relationship in which the trial court has signed two interim temporary orders. *

The orders were signed on January 28, 2013 and on February 1, 2013, respectively.

In his mandamus petition, Taylor challenges the interim orders. A motion to

reconsider the interim orders is pending and under consideration in the trial court

with an evidentiary hearing to be continued on the motion on April 26, 2013.

      We deny Taylor’s petition for writ mandamus without prejudice to re-filing.

We also deny the requested temporary relief.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown.




*
      The underlying case is In the Interest of [T.I.D.], A Child, cause number 2011–
07230, pending in the 311th District Court of Harris County, Texas, the Honorable
Denise Pratt, presiding.
                                          2